DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to a preliminary amendment filed 10 March 2021, claims 1-13 and 22-28 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavimandan et al. (US 2010/0233253 A1; published 16 September 2010).
	Kavimandan et al. discloses a multi-layered matrix (i.e., substrate) comprising degradable polymer (i.e., erodible) wherein valsartan drug is entrapped between at least two layers of matrix (claim 11) wherein valsartan is in nanoparticle form (claim 13) wherein the formulation is in tablet form (paragraph [0071]; Examples 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenhausen et al. (AU 782141 B2; published 07 July 2005) in view of Bae et al. (US 2010/0003332 A1; published 07 January 2010).
	Falkenhausen et al. discloses an oral tablet having at least five layers of alternating active ingredient A layers and layers not containing active ingredient A (claim 1) wherein at least some of the layers not containing active ingredient A are eroding layers (claim 2) wherein one or more layers contain an active ingredient different from active ingredient A or several such active ingredients singly or in combination (claim 8) wherein at least one layer has a thickness differing from the other layers (claim 11) wherein individual layers are sheet-like laminates (page 9 last paragraph) wherein all layers have approximately the same thickness or differing thicknesses (page 12 first partial paragraph) wherein the basic material of the layers may contain polymers and other substances (i.e., substrate) (paragraph from page 14 to page 15)
	Falkenhausen et al. does not disclose nanoparticles as claimed.
	Bae et al. discloses enhancing drug bioavailability by using nanoparticle size drug (abstract; paragraphs [0001], [0007]) wherein particle size ranges from 10 to 1000 nm (paragraph [0014]; claim 16) wherein a pharmaceutical composition thereof may be in tablet form (claim 18).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenhausen et al. and Bae et al. by making the tablet of Falkenhausen et al. as discussed above wherein the active ingredient(s) therein is/are formulated in nanoparticle size of 10-1000 nm as suggested by Bae et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance bioavailability of the active ingredient(s) as suggested by Bae et al.
	Regarding claim 3, Falkenhausen et al. discloses several different active ingredients in alternating layers as discussed above.
	Regarding claims 11-13 and 28, the nanoparticle size range of Bae et al. of 10-1000 nm overlaps the claimed ranges of about 1-900, 100-500, 100-200 nm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617